Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
	In the response date 03/21/2022, the Applicant amended claims 27-29, 34 and 42, and argued against the rejections in the Non-Final rejection dated 12/22/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-42 are rejected under 35 U.S.C. 103 as being unpatentable over Gano et al (U.S Pub 2014/0182856) in view of Cuffe et al (U.S Patent 8,757,265).
Regarding Claim 27, Gano discloses a downhole flow control apparatus (Abstract) comprising:
a housing (Figure 1); a port extending through the housing; a passage disposed within the housing for conducting material to and from the port (Page 1, paragraphs [0006]-[0009]; Page 2, paragraphs [0022]-[0024]); and
a flow control member displaceable relative to the port (Abstract; Page 3, paragraphs [0025]-[0026]; Page 4, paragraph [0030]).

Gano, however, fails to expressly disclose a flow control member actuator including a pressurized fluid generator configured for producing a pressurized fluid, the pressurized fluid produced by the pressurized fluid generator acting on a fluid pressure responsive surface defined by the flow control member for urging the displacement of the flow control member.
	Cuffe teaches the apparatus above comprising a flow control member actuator including a pressurized fluid generator configured for producing a pressurized fluid, the pressurized fluid produced by the pressurized fluid generator acting on a fluid pressure responsive surface defined by the flow control member for urging the displacement of the flow control member (Abstract; Figures 1B and 2; Col 5, lines 46-65; Col 6, lines 2-44 and lines 52-67; Col 8, lines 37-67 #80 actuator) for the purpose of moving the valve body between the open and closed positions in order to regulate the flow of the pressurized fluid throughout the wellbore tubular (Abstract; Col 5, lines 50-64; Col 7, lines 20-36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Gano to include a flow control member actuator including a pressurized fluid generator, as taught by Cuffe, because doing so would help move the valve body between the open and closed positions in order to regulate the flow of the pressurized fluid throughout the wellbore tubular.

	Regarding Claim 28, Cuffe teaches the downhole flow control apparatus as claimed in claim 27; wherein the pressurized fluid that is producible by the pressurized fluid generator of the flow control member actuator is a pressurized gaseous material (Abstract; Col 6, lines 1-13; Col 7, lines 2-20; Col 10, lines 10-31).

	Regarding Claim 29, Gano in view of Cuffe teach the downhole flow control apparatus as claimed in claim 27, further comprising: a controller configured for determining a subsurface condition (Gano:  Page 3, paragraphs [0025]-[0026]; Page 4, paragraph [0030]); wherein the flow control member actuator is coupled to the controller such that the generating of the pressurized fluid by the pressurized fluid generator is effectible based on the determination of a subsurface condition by the controller (Cuffe: Abstract; Col 6, lines 1-13; Col 7, lines 2-20; Col 10, lines 10-31).

	Regarding Claim 30, Gano discloses the downhole flow control apparatus as claimed in claim 29; wherein:
the pressurized fluid is producible, for urging displacement of the flow control member from the closed position to the open position based on the determination, by the controller, of a subsurface condition that is a flow control member opening condition; and the pressurized fluid is producible, for urging displacement of the flow control member from the open position to the closed position, based on the determination, Page 2 of 7by the controller, of a subsurface condition that is a flow control member closing condition (Abstract; Page 3, paragraphs [0025]-[0026]; Page 4, paragraph [0030]).

	Regarding Claim 31, Cuffe teaches the downhole flow control apparatus as claimed in claim 27: wherein:
the flow control member actuator includes an opening actuator and a closing actuator; the opening actuator is configured to effect generation of a pressurized fluid such that the displacement of the flow control member, from the closed position to the open position, is effected by the generated pressurized fluid; and the closing actuator is configured to effect generation of a pressurized fluid such that the displacement of the flow control member, from the closed position to the open position, is effected by the generated pressurized fluid (Abstract; Col 6, lines 1-13; Col 7, lines 2-20; Col 10, lines 10-31).

	Regarding Claim 32, Cuffe teaches the downhole flow control apparatus as claimed in claim 31; wherein:
the pressurized fluid that is producible by the opening actuator is a pressurized gaseous material; and the pressurized fluid that is producible by the closing actuator is a pressurized gaseous material (Abstract; Col 6, lines 1-13; Col 7, lines 2-20; Col 10, lines 10-31).

	Regarding Claim 33, Cuffe teaches the downhole flow control apparatus as claimed in claim 31; wherein: the opening actuator includes a first squib; and the closing actuator includes a second squib (Abstract; Col 6, lines 1-13; Col 7, lines 2-20; Col 10, lines 10-31).

	Regarding Claim 34, Gano in view of Cuffe teach the downhole flow control apparatus as claimed in claim 31, further comprising:
a first chamber and a second chamber (Gano:  Abstract; Page 3, paragraphs [0025]-[0026]; Page 4, paragraph [0030]); wherein: the opening actuator, the first chamber, and the flow control member are co- operatively configured such that, the pressurized fluid, producible by the opening Page 3 of 7actuator, is conductible to the first chamber for communication to a first fluid pressure responsive surface defined by the flow control member for such that the displacement of the flow control member (Col 9, lines 20-65; Col 10, lines 10-31), from the closed position to the open position, is effectible by urging by the pressurized fluid acting on at least the first fluid pressure responsive surface; and the closing actuator Col 6, lines 1-13; Col 7, lines 2-20; Col 10, lines 10-31), the second chamber, and the flow control member are co- operatively configured such that, a pressurized fluid, producible by the closing actuator, is conductible to the second chamber for communication to a second fluid pressure responsive surface defined by the flow control member such that the displacement of the flow control member, from the open position to the closed position, is effectible by urging by the pressurized fluid acting on at least the second fluid pressure responsive surface (Gano:  Page 3, paragraphs [0025]-[0026]; Page 4, paragraph [0030]).

	Regarding Claim 35, Gano discloses the downhole flow control apparatus as claimed in claim 34, further comprising:
a sealing interface; wherein fluid communication between the first chamber and the second chamber is sealed, or substantially sealed, by the sealing interface (Abstract; Page 3, paragraphs [0026] and [0029]; Page 4, paragraph [0033]).

	Regarding Claim 36, Gano discloses the downhole flow control apparatus as claimed in claim 31, further comprising:
a controller configured for determining a subsurface condition, and to operate the opening actuator, upon determination of a flow control member opening condition by the controller, to effect generation of the pressurized fluid by the opening actuator; and to operate the closing actuator, upon determination of a flow control member closing condition by the controller, to effect generation of the pressurized fluid by the opening actuator (Page 1, paragraphs [0006]-[0009]; Page 2, paragraphs [0022]-[0024]).

	Regarding Claim 37, Gano discloses the downhole flow control apparatus as claimed in claim 27, wherein the flow control member includes a sleeve that is slideably disposed within the housing (Abstract; paragraphs [0025], [0030] and [0037]).

	Regarding Claim 38, Gano discloses the downhole flow control apparatus as claimed in claim 27; wherein the flow control member includes a sleeve that is slideably disposed within the housing (Abstract; paragraphs [0025], [0030] and [0037]).

	Regarding Claim 39, Gano discloses the downhole flow control apparatus as claimed in claim 27; wherein the flow control member, the port, and the passage are co-operatively configured such that, while: (i) the flow control apparatus is disposed within a wellbore that extends into a subterranean formation (Abstract), and (ii) treatment material is being flowed through the passage, the displaceability of the flow control member relative to the port is such that a change in at least the degree of restriction to fluid flow (Page 1, paragraphs [0007]-[0008]), via the one or more ports, between the subterranean formation and the passage, is effected by the displacement (Abstract; Page 3, paragraphs [0025]-[0026]; Page 4, paragraph [0030]).

	Regarding Claim 40, Gano discloses the downhole flow control apparatus as claimed in claim 27; wherein the flow control member, the port, and the passage are co-operatively configured such that: while: (i) the flow control apparatus is disposed within a wellbore that extends into a subterranean formation (Abstract), and (ii) the flow control member is disposed in a closed position, a sealed interface is defined such that fluid communication, via the port, between the subterranean formation and the passage, is sealed or substantially sealed (Page 3, paragraphs [0026] and [0029]; Page 4, paragraph [0033]); and while: (i) the flow control apparatus is disposed within a wellbore that extends into a subterranean formation, and (ii) the flow control member is disposed in an open position, the passage is disposed in fluid communication with the subterranean formation via the port (Abstract; Page 3, paragraphs [0025]-[0026]; Page 4, paragraph [0030]).

	Regarding Claim 41, Cuffe teaches the downhole flow control apparatus as claimed in claim 29, further comprising:
a sensor configured for sensing a subsurface condition; wherein the sensor is coupled to the controller for transmitting a signal to the controller based on the sensing of the subsurface condition (Page 2, paragraphs [0012]-[0013]; Page 3, paragraph [0026]).

	Regarding Claim 42, Gano discloses a downhole flow control apparatus comprising (Abstract);
a housing (Figure 1); a port extending through the housing; a passage disposed within the housing for conducting material to and from the port (Page 1, paragraphs [0006]-[0009]; Page 2, paragraphs [0022]-[0024]); and
a flow control member displaceable relative to the port for effecting opening of the port  (Abstract; Page 3, paragraphs [0025]-[0026]; Page 4, paragraph [0030]).

Gano, however, fails to expressly disclose a flow control member actuator configured for effecting the displacement of the flow control member, and a controller configured to determine completion of a wellbore stimulation stage, based on a determination by the controller of at least one of:  a pressure within a wellbore indicative of the completion, expiration of a predetermined time interval following completion of a wellbore stimulation stage, and completion of a predetermined number of wellbore stimulation stages; and upon the determination, operate the flow control member actuator to effect the displacement of the flow control member such that the port becomes opened.

Cuffe teaches the apparatus above comprising a flow control member actuator configured for effecting the displacement of the flow control member, and a controller configured to determine completion of a wellbore stimulation stage, based on a determination by the controller of at least one of:  a pressure within a wellbore indicative of the completion, expiration of a predetermined time interval following completion of a wellbore stimulation stage, and completion of a predetermined number of wellbore stimulation stages; and upon the determination, operate the flow control member actuator to effect the displacement of the flow control member such that the port becomes opened (Abstract; Figures 1B and 2; Col 5, lines 46-65; Col 6, lines 2-44 and lines 52-67; Col 8, lines 37-67 #80 actuator) for the purpose of moving the valve body between the open and closed positions in order to regulate the flow of the pressurized fluid throughout the wellbore tubular (Abstract; Col 5, lines 50-64; Col 7, lines 20-36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Gano to include a flow control member actuator and a controller, as taught by Cuffe, because doing so would help move the valve body between the open and closed positions in order to regulate the flow of the pressurized fluid throughout the wellbore tubular.

Response to Arguments
Applicant’s arguments filed 03/21/2022 have been fully considered but are not persuasive.
	The applicant argues wherein the combination of references Gano and Cuffe fail to disclose and/or teach newly added claim limitation “a pressurized fluid generator configured for producing a pressurized fluid, the pressurized fluid produced by the pressurized fluid generator acting on a fluid pressure responsive surface.”
The examiner respectfully disagrees.
Primary reference Gano discloses a downhole flow control apparatus (Abstract) comprising a housing (Figure 1); a port extending through the housing, a passage disposed within the housing for conducting material to and from the port (Page 1, paragraphs [0006]-[0009]; Page 2, paragraphs [0022]-[0024]) and a flow control member displaceable relative to the port (Abstract; Page 3, paragraphs [0025]-[0026]; Page 4, paragraph [0030]).  The examiner acknowledges wherein primary reference Gano fails to expressly disclose a flow control member actuator including a pressurized fluid generator configured for producing a pressurized fluid, the pressurized fluid produced by the pressurized fluid generator acting on a fluid pressure responsive surface defined by the flow control member for urging the displacement of the flow control member.
	The examiner brings in secondary reference Cuffe to teach the apparatus above comprising a flow control member actuator including a pressurized fluid generator configured for producing a pressurized fluid, the pressurized fluid produced by the pressurized fluid generator acting on a fluid pressure responsive surface defined by the flow control member for urging the displacement of the flow control member (Abstract; Figures 1B and 2; Col 5, lines 46-65; Col 6, lines 2-44 and lines 52-67; Col 8, lines 37-67 #80 actuator) for the purpose of moving the valve body between the open and closed positions in order to regulate the flow of the pressurized fluid throughout the wellbore tubular (Abstract; Col 5, lines 50-64; Col 7, lines 20-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Gano to include a flow control member actuator including a pressurized fluid generator, as taught by Cuffe, because doing so would help move the valve body between the open and closed positions in order to regulate the flow of the pressurized fluid throughout the wellbore tubular.
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Schultz et al (U.S Patent 7,730,954) – discloses a hydraulic control and actuation system for downhole tools that include an internal chamber and a well annulus serving as the energy source.  Furthermore, Schultz discloses a valve assembly providing fluid communication between opposite sides of the piston (Abstract; Col 2, lines 34-65).
	Stout (U.S Pub 2012/0138311) – discloses methods and apparatus for stimulating individual zones in a wellbore by automatically opening and closing a sliding sleeve (Abstract; Page 3, paragraphs [0031]-[0037]).
	Olsen (U.S Pub 2007/0240880) – discloses methods of stimulating production of coalbed methane through a wellbore in a formation, wherein the perforation charges produce localized oxidizing environments and initiating combustion of the carbonaceous material (Abstract; Page 1, paragraphs [0009]-[0011]).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/ZAKIYA W BATES/Primary Examiner, Art Unit 3674